United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.B., Appellant
and
DEPARTMENT OF HEALTH & HUMAN
SERVICES, SOCIAL SECURITY
ADMINISTRATION, CENTER FOR HUMAN
RESOURCES, Atlanta, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Edward Daniel, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1583
Issued: December 9, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 12, 2008 appellant, through his representative, filed a timely appeal of the Office
of Workers’ Compensation Programs’ merit decision dated February 4, 2008 finding that he did
not sustain an injury due to his federal employment. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof in establishing that he
sustained an employment-related neck injury on November 14, 2005.
FACTUAL HISTORY
On November 25, 2005 appellant, then a 40-year-old claims representative, filed a
traumatic injury claim alleging that on November 14, 2005 he sustained stress and strain to his
neck while working on a computer. He denied any prior neck injury.

Appellant submitted a report dated November 30, 2005 from Dr. Daryl A. Rosenbaum, a
Board-certified family practitioner. He discussed appellant’s preexisting spondylosis of the
cervical and lumbar spine and multilevel degenerative disc disease. Dr. Rosenbaum noted that
appellant’s back pain had “flared-up” within the last two days. He diagnosed muscle spasm of
the low back with underlying degenerative disc disease. Appellant underwent a cervical
magnetic resonance imaging (MRI) scan on December 16, 2005 which revealed a small
moderate right paracentral disc osteophyte complex at C5-6. Dr. Heath C. Thornton, a Boardcertified family practitioner, examined appellant on November 15, 2005. He diagnosed cervical
spine spondylosis with radiculopathy and indicated with a checkmark that this condition was
work related.
In a narrative statement, appellant alleged that his traumatic neck injury occurred on
November 14, 2005 beginning at 11:25 a.m. He used a computer mouse and moved his head
back and forth to view the monitor while speaking to the person making the claim and at his desk
to view papers.
On January 17, 2006 the Office requested additional factual and medical evidence from
appellant. It allowed 30 days for a response.
On November 15, 2005 Dr. Thornton advised that appellant had a history of work-related
spondylosis with lumbar stenosis and chronic degenerative disc disease of the cervical spine. He
noted that appellant reported an “acute onset of severe neck pain and radiculopathy bilaterally”
on November 14, 2005. Dr. Thornton noted that appellant was required to type, write and bend
in performing his job duties which would contribute to the progression of degenerative disc
disease over time. He diagnosed cervical disc disease with radiculopathy and spondylosis.
Dr. John Peter Birkedal, a Board-certified orthopedic surgeon, completed a report on
February 6, 2006. He described appellant’s November 14, 2005 employment incident as
experiencing a “quick sharp pain that radiated to both arms/hands.” Since that time, appellant
experienced discomfort when he hunched his shoulders. On physical examination Dr. Birkedal
found that appellant exhibited decreased cervical range of motion and tenderness over the
cervical spine. He diagnosed cervical degenerative disc disease and recommended a cervical
MRI scan.
Appellant submitted a February 15, 2006 narrative statement. Prior to beginning work on
November 14, 2005, his neck was not bothering him. Appellant completed his first claim with
no difficulty and his injury occurred at 11:25 a.m. during his second claim of the day. He noted
a sudden onset of neck pain and numbness in both arms and a burning sensation in his neck and
arms. Appellant described his actions as looking down at his desk and then reviewing the
computer screen. He further described holding documentation in his left hand and turning his
head to type the information into the computer.
A January 26, 2006 MRI scan report found vertebral spurring at C4-5 and C5-6 with
foraminal stenosis and a disc herniation at C6-7. Dr. William Bell, a Board-certified neurologist,
examined appellant on February 10, 2006. He stated that appellant had completely recovered
following a cervical injury in 2004. On November 14, 2005 appellant developed neck pain and
upper extremity symptoms while sitting at his desk typing. Dr. Bell noted that appellant had no

2

specific trauma, but that the position of sitting and typing seemed to exacerbate his condition.
On physical examination he found appellant had limited range of cervical motion. Dr. Bell
stated that the December 16, 2005 MRI scans demonstrated nerve root impingement at C5-6 not
previously present.
On January 25, 2006 Dr. Thornton stated that he examined appellant on August 31, 2005
for some left upper extremity numbness, burning and neck pain. On November 15, 2005
appellant reported severe neck pain and upper extremity pain which began at work while sitting
at his desk. Dr. Thornton stated that appellant’s work activities on November 14, 2005
aggravated his underlying spondylosis and caused acute radiculopathy symptoms which occurred
on a more frequent, though intermittent, basis.
By decision dated February 24, 2006, the Office denied appellant’s claim finding that the
medical evidence did not establish a causal relationship between appellant’s diagnosed cervical
condition and his employment activities of November 14, 2005.
Appellant, through his representative, requested reconsideration on July 19, 2006 and
submitted a July 11, 2006 report from Dr. Thornton who provided a detailed description
describing appellant’s history of injury on November 14, 2005. He stated:
“As [appellant] was asymptomatic prior to the initiation of his work duties, as
described above on November 14, 2005 and the symptoms occurred during these
repetitive motions, I again conclude that the activities of his work on
November 14, 2005 exacerbated his prior cervical neck pathology resulting in his
current neck pain and neurologic symptoms and muscle spasming.”
By decision dated October 31, 2006, the Office denied modification of the February 24,
2006 decision finding that the medical evidence was not sufficient to establish appellant’s claim.
Appellant, through his representative, requested reconsideration on October 31, 2007 and
submitted additional medical evidence. Dr. John W. Ellis, a Board-certified family practitioner
of professorial rank, completed a report on October 4, 2007. He described appellant’s medical
history, noting that appellant experienced a sudden onset of neck pain extending down both arms
on November 14, 2005 while at work. Appellant had more pain in his left arm and continued to
experience numbness and weakness in his left hand as well as loss of grip strength. Dr. Ellis
provided his results on physical examination and stated, “Repetitive data entry at the [employing
establishment] [i]n an improper nonergonomic position causing repetitive strains of the upper
back, shoulders and neck, which in turn caused increased pressure on the discs of the neck
causing increased pressure causing the discs to micro tear and degenerate.”
By decision dated February 4, 2008, the Office denied modification of its October 31,
2006 decisions.
LEGAL PRECEDENT
The Office’s regulations define a traumatic injury as a condition of the body caused by a
specific event or incident, or series of events or incidents, within a single workday or shift. Such
condition must be caused by external force, including stress or strain, which is identifiable as to
3

time and place of occurrence and member or function of the body affected.1 In order to
determine whether an employee sustained a traumatic injury in the performance of duty, it begins
with an analysis of whether “fact of injury” has been established. Generally, fact of injury
consists of two components that must be considered in conjunction with one another. The first
component to be established is that the employee actually experienced the employment incident
that is alleged to have occurred. The second component is whether the employment incident
caused a personal injury. Causal relationship is a medical question that can generally be resolved
only by rationalized medical opinion evidence.2 As part of an employee’s burden of proof, he or
she must present rationalized medical opinion evidence, based on a complete factual and medical
background, establishing causal relation. The weight of the medical evidence is determined by
its reliability, its probative value, its convincing quality, the care of analysis manifested and the
medical rationale expressed in support of the physician’s opinion.3
ANALYSIS
Appellant has preexisting cervical degenerative disease for which he received medical
treatment through August 31, 2005. He alleged that on November 14, 2005 he experienced an
onset of cervical and upper extremity pain related to his employment duties on that date. The
Office accepted that the employment incident occurred as alleged, but denied appellant’s claim
on the grounds that the medical evidence was not sufficiently well reasoned in explaining how
his employment activities caused or aggravated his underlying cervical degenerative disc disease.
On November 30, 2005 Dr. Rosenbaum reviewed appellant’s medical history and
diagnosed muscle spasm of the low back with underlying degenerative disc disease.
Dr. Birkedal completed a report on February 6, 2006 and diagnosed cervical degenerative
disease. He noted a history of appellant’s November 14, 2005 employment incident. However,
these reports are not sufficient to establish appellant’s claim as neither Dr. Rosenbaum nor
Dr. Birkedal discussed the causal relationship between appellant’s diagnosed degenerative
cervical disease and his job duties on November 14, 2005.
In reports dated November 15, 2005 and January 25, 2006, Dr. Thornton diagnosed
cervical spine spondylosis with radiculopathy. He indicated with a checkmark that this condition
was related to appellant’s work. However, Dr. Thornton did not explain why he believed that
appellant’s spondylosis was due to his employment activities of November 14, 2005. Without
medical reasoning explaining how working at a computer and desk caused or aggravated
appellant’s cervical spondylosis, this report is not sufficient to meet appellant’s burden of proof.
In November 15, 2005 and July 11, 2006 reports, Dr. Thornton stated that appellant’s
employment activities of typing, writing and bending would contribute to the progression of
degenerative disc disease and an exacerbation of his symptoms. Although he provided an
accurate history of the accepted incident, Dr. Thornton did not offer any medical reasoning

1

20 C.F.R. § 10.5(ee).

2

Steven S. Saleh, 55 ECAB 169, 171-72 (2003).

3

James Mack, 43 ECAB 321, 328-29 (1991).

4

explaining how his activities on that date would contribute to or aggravate appellant’s cervical
disc disease or spondylosis.
Dr. Ellis completed a report on October 4, 2007. After reviewing appellant’s medical
history, he stated, “Repetitive data entry at the [employing establishment] [i]n an improper
nonergonomic position causing repetitive strains of the upper back, shoulders and neck, which in
turn caused increased pressure on the discs of the neck causing increased pressure causing the
discs to micro tear and degenerate.” Dr. Ellis described appellant’s duties on November 14,
2005 and stated that appellant developed repetitive strains resulting in further disc degeneration.
The Board notes that appellant filed a claim for a traumatic injury occurring on
November 14, 2005. The medical opinion of Dr. Ellis addressing the ergonomics of his work
station implicates an occupational disease claim occurring over more than one workday or shift.
Dr. Ellis refers to repetitive strains rather than a single strain of November 14, 2005 as worsening
appellant’s preexisting cervical condition. This report does not meet appellant’s burden of proof
in establishing a traumatic injury.
CONCLUSION
The Board finds that appellant has not submitted rationalized medical opinion evidence to
establish that he sustained a traumatic injury on November 14, 2005.
ORDER
IT IS HEREBY ORDERED THAT February 4, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 9, 2008
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

